CONCURRING OPINION
Mollison, Judge:
I concur in the opinion rendered by the majority and in the findings and conclusions and judgment based thereon, but I believe that special emphasis should be laid upon the fact that, *698as written, the foreign value statute does not require that actual sales of merchandise such as or similar to that under appraisement must have taken place in order to render foreign value applicable to the merchandise. See United States v. American Agar & Chemical Co., 34 Cust. Ct. 553, A.R.D. 59, and cases cited therein on the point.
As stated herein by the majority, “the particular type of optical glass involved herein was freely offered for sale to the foreign manufacturer’s customers in the home market,” but because there was no demand therefor there were no sales. Consequently, although it appears that in actual fact merchandise such as that here involved was freely offered for sale for home consumption in the foreign market, nevertheless, in the contemplation of the law, no foreign value for such merchandise can be found.
This anomaly arises because it has been held that where merchandise is offered for sale at different prices depending upon the wholesale quantity purchased, as was the case of merchandise such as that here involved, the “usual wholesale quantities” called for by the statute is that particular quantity in which a major portion of sales or offers for sale of such or similar merchandise was made in the foreign market. Brooks Paper Company v. United States, 40 C.C.P.A. (Customs) 38, C.A.D. 495.
Whatever might be said of the rule in its application to cases where the outcome depends upon the existence of a history of actual sales, the rule, it seems to me, is demonstrably unworkable when the facts are that there were no prior sales but that there were bona fide offers of such or similar merchandise.
The offers in the foreign market for home consumption of merchandise such as that here under appraisement were made by catalog and pricelists which, presumably, were printed and disseminated in the trade, and which, in any event, did not make specific different offers of any single quantity to different purchasers but made offers of all quantities to all purchasers at the same time.
In such a case the “major portion of * * * offers for sale” is a matter not susceptible of proof, and foreign value under the major portion of sales or offers for sale rule cannot be found.